TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00654-CV




                                   In re Ulises Hernandez




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________
                                           Edward Smith, Justice

Before Chief Justice Byrne and Justices Triana and Smith

Filed: October 18, 2022